344 S.W.3d 743 (2011)
Billy TURNER, Appellant,
v.
Jeremiah W. (Jay) NIXON, et al., Respondents.
No. WD 73134.
Missouri Court of Appeals, Western District.
April 19, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 31, 2011.
Application for Transfer Denied August 30, 2011.
Billy Turner, Jefferson City, MO, Appellant, pro se.
Chris Koster, Attorney General, Robert Presson, Assistant Attorney General, Jefferson City, MO, for respondents.
Before Division I: MARK D. PFEIFFER, Presiding Judge, and THOMAS H. NEWTON and ALOK AHUJA, Judges.

Order
PER CURIAM:
Appellant, Billy Turner, appeals the dismissal of his petition for declaratory judgment and damages for failure to state a claim upon which relief can be granted by the Circuit Court of Cole County. Turner alleges that the trial court failed to properly address constitutional and civil rights claims raised in his petition regarding the Missouri Incarceration Reimbursement Act, sections 217.825 to 217.841, RSMo 2000, and related procedural statutes and policies. We affirm. Rule 84.16(b).